IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00111-CV

QUALITY TRUCK PARTS, INC.
DBA WORLDWIDE DIESEL,
                                                          Appellant
v.

CIRCLE K CONSTRUCTION, LLC,
                                                          Appellee


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 16-002605-CV-361


                           DISSENTING OPINION

      In resolving issue one, the Court holds a document filed by a non-lawyer

constitutes a general appearance on behalf of Quality Truck Parts, Inc. I cannot agree.

Whatever the document was, it was not any type of appearance on behalf of Quality

Truck Parts, Inc. Corporations cannot make appearances in court in person – they are

legal fictions. They cannot appear pro se. Only attorneys may appear in court to file an

answer on behalf of a fictional person. The document filed by Mr. Ferrier, whatever it

purported to be, was not an answer. It was not a general appearance.
        I am surprised that Circle K Construction, LLC would even argue this position.

Circle K Construction, LLC moved to strike the pro se document because it was not filed

by a licensed attorney. And Circle K Construction, LLC sought a default judgment

because there was not an answer on file by Quality Truck Parts, Inc. Moreover, Circle K

Construction, LLC requested that Mr. Ferrier be “referred to the State Bar of Texas for

prosecution for the unauthorized practice of law.”

        Appellant’s first issue should be sustained because the pro se document filed by

Mr. Ferrier, whatever it was, was not an answer filed by Quality Truck Parts, Inc.

Therefore, it could not be a general appearance by or on behalf of Quality Truck Parts,

Inc. Because the Court holds that it is a general appearance, I respectfully dissent.



                                                 TOM GRAY
                                                 Chief Justice

Dissenting opinion delivered and filed November 7, 2018.




Quality Truck Parts, Inc. v. Circle K Construction, LLC                                 Page 2